ORDER
This matter was argued before a three judge panel of the court pursuant to an order issued directing petitioner to show cause why her appeal should not be denied and dismissed.
After reviewing memoranda thereon and hearing arguments of counsel, we find that the appellate commission did not err in ruling that petitioner had failed to prove a nexus between her employment and her tuberculosis condition. It is the conclusion of the court that no cause has been shown. Therefore, the petitioner’s appeal is denied and dismissed.
Bevilacqua, C.J., and Shea, J., did not participate.